DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections

Claim 1 is objected to because of the following informalities:  
Regarding claim 1 – Line 12, “Performace” should be -- Performance --.  

Appropriate correction is required.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Leroudier (US 2018/0234875 A1).

Regarding claim 1 – Leroudier discloses a plurality of baseband processors, each of the plurality of baseband processors configured to communicate with a corresponding mobile network operator within the plurality of mobile network operators, refer to Figure 1 paragraphs [0035] to [0038].
a fronthaul network interface configured to be coupled to one or more remote units and to each of the plurality of baseband processors, refer to Figure 2B and paragraphs [0044], [0045].
a supervisor module coupled to the plurality of baseband processors and the fronthaul network interface, refer to Figure 3 (callout “C”) and paragraphs [0047], [0048].
a Key Performace Indicator (KPI) coordinator module coupled to the supervisor module and the plurality of virtual baseband processors, refer to Figures 1, 4, and paragraphs [0037], [0065].
a first KPI module corresponding to a first mobile network operator within the plurality of mobile network operators, refer to Figure 4 and paragraphs [0037], [0066].
a second KPI module corresponding to a second mobile operator within the plurality of mobile network operators, refer to Figure 4 and paragraphs [0037], [0066].
a system KPI module, refer to Figure 1 and paragraph [0037].
Regarding claim 2 – Leroudier discloses at least one of the first KPI module and the second KPI module is configured to measure one or more of ERAB Accessibility, ERAB 
Regarding claim 3 – Leroudier discloses at least one of the first KPI module and the second KPI module is configured to identify a hardware anomaly within one or more of the remote units, refer to paragraphs [0100] and claim 12.
Regarding claim 4 – Leroudier discloses at least one of the first KPI module and the second KPI module is configured to notify the KPI coordinator module of the hardware anomaly, refer to Figure 14 and paragraphs [0100], [0124], [0140], [0156] to [0158], [0163], [0176], and claim 12.
Regarding claim 5 – Leroudier discloses the system KPI module is configured to measure one or more performance metrics of a compute environment of the virtual wireless base station, refer to paragraphs [0037], [0141], [0143].

Claims 7, 11, and 12 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Jayawardene et al. (US 2019/0320494 A1) hereinafter Jayawardene.

Regarding claim 7 – Jayawardene discloses measuring one or more first KPIs corresponding to a first network operator using a first data from a fronthaul interface, refer to paragraphs [0124], [0182], [0264], [0311], [0325], [0339].
measuring one or more second KPIs corresponding to a second network operator using a second data from the fronthaul interface, refer to paragraph [0124].
measuring a one or more system KPIs, refer to paragraph [0124].
Regarding claim 11 – Jayawardene discloses measuring one of Evolved UTRAN (Universal Terrestrial Radio Access Network) Radio Access Bearer (ERAB) Accessibility, ERAB Retainability, Internet Protocol (IP) Throughput, IP Latency, Cell Availability, and Mobility, refer to paragraphs [0015], [0034], [0108], [0124], [0153].
Regarding claim 12 – Jayawardene discloses measuring one of ERAB Accessibility, ERAB Retainability, IP Throughput, IP Latency, Cell Availability, and Mobility, refer to Figures 6a, 6b, and [0034], [0055], [0124].
Allowable Subject Matter

Claims 6, and 8 to 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Leroudier (US 2013/0294253 A1) wide area transport networks for mobile radio access networks and methods of use.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to John Pezzlo whose telephone number is (571) 272-3090. The examiner can normally be reached on Monday to Friday from 8:30 AM to 4:30 PM. 

Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571) 272-2600.
Any response to this action should be mailed to:
Commissioner of Patents and Trademarks
Washington, D.C.
or faxed to:
(571) 273-8300
For informal or draft communications, please label "PROPOSED" or "DRAFT"
Hand delivered responses should be brought to:
Jefferson Building
2A15
500 Dulany Street
Alexandria, VA, 22313.

John Pezzlo
19 January 2022
/John Pezzlo/
Primary Examiner, Art Unit 2465